PER CURIAM:
This claim was submitted upon a duly executed written stipulation which revealed the following facts.
Claimants’ house is located beside Cost Avenue and a bridge connecting Cost Avenue to West Virginia Route 20 in Stone-wood, West Virginia. Cost Avenue and said bridge are a part of West Virginia Route 58, a highway owned and maintained by the respondent.
As a result of the respondent’s negligent resurfacing activities and inadequate drain design and maintenance of Cost Avenue and the bridge, excessive water run-off occurred which damaged the claimants’ home and landscape.
It is further stipulated by the parties that the sum of $1,000.-00 is a fair and equitable estimate of the damage sustained by the claimants.
Based on the foregoing, an award in the above amount is hereby made.
Award of $1,000.00.